     Case 2:19-cv-01073-MHT-SMD Document 1 Filed 12/23/19 Page 1 of 11




               IN THE UNITED STATES DISTRICT COURIV DEC 23
                   MIDDLE DISTRICT OF ALABAMA
                        NORTHERN DIVISION

YECHAN LEE,on behalf of himself                    )
and other similarly situated,                      )
                                                   )CIVIL ACTION:
      Plaintiffs,                                  )NO.(219-ot-1073
                                                   )
v.                                                 )
                                                   )JURY TRIAL DEMANDED
HWASHIN AMERICA CORPORATION,                       )
and HYUN PARK,                                     )
     Defendants.                                   )


                                 COMPLAINT

      COMES NOW Plaintiff, YECHAN LEE ("Plaintiff'), by and through his

counsel, Brian Kim,P.C., files this Complaint alleging as follows:

                         NATURE OF THIS ACTION

                                         1.

      This action is brought pursuant to the Fair Labor Standards Act("FLSA"),

29 U.S.C. §§ 207 and 216(b), to recover overtime wages owed to Plaintiff and all

similarly situated persons who are presently or were formerly employed by

HWASHIN AMERICA CORPORATION (hereinafter referred to as "Hwashie)

and HYUN PARK.

                                        2.

                                    Page 1 of 11
     Case 2:19-cv-01073-MHT-SMD Document 1 Filed 12/23/19 Page 2 of 11




         This action challenges Defendants' misclassification of Plaintiff and

similarly situated employees as exempt from the overtime provisions ofthe

FLSA. Plaintiff brings this action on behalf of himself and similarly situated

employees in the United States who worked for Hwashin but were not paid

properly in accordance with the FLSA.

                                            3.

         During the three year period preceding the filing ofthis action and

continuing to the present(the "Collective Action Period"), Plaintiff and similarly

situated employees who opt in to this action pursuant to the FLSA,29 U.S.C. §

216(b)allege that they were paid in an unlawful manner and are entitled to recover

overtime wages, liquidated damages, interest, and reasonable attorneys' fees and

costs.

                                       PARTIES

                                            4.

         Yechan Lee, the named Plaintiff in this action,("Plaintiff') is an individual

who resided in the Middle District of Alabama during all relevant times.

                                            5.

         Defendant Hwashin, according to Alabama Secretary of State, is a foreign

corporation, and its principal address is 661 Montgomery Highway, Greenville, AL

                                        Page 2 of 11
      Case 2:19-cv-01073-MHT-SMD Document 1 Filed 12/23/19 Page 3 of 11




36037. Hwashin's registered agent is Milton Park, and his address is 661

Montgomery Highway, Greenville, AL 36037. Both Hwashin and its agent reside

in the Middle District of Alabama.

                                         6.

      Defendant Hyun Park ("Parle), an individual, can be served by delivering a

copy of summons and complaint to him at 661 Montgomery Highway, Greenville,

AL 36037.

                                         7.

      Defendant Park is and was at all times relevant to this action, an "employer"

within the meaning of FLSA,29 U.S.C. § 203(d).


                                         8.

      Defendant Park controlled Plaintiffs work schedules and conditions of

employment.

                                         9.

      Defendant Park determines the rate and method of payment for Plaintiff.

                                         10.

      Defendant Park is subject to the requirements of the FLSA,29 U.S.C. § 201,

et seq.

                                         11.
                                     Page 3 of 11
     Case 2:19-cv-01073-MHT-SMD Document 1 Filed 12/23/19 Page 4 of 11




      HWASHIN's annual gross volume of sales or business is not less than

$500,000.00.

                                        12.


      Defendant Hwashin is and was, at all times relevant to this action, an

"employer" within the meaning of FLSA, 29 U.S.C. § 203(d), an "enterprise"

within the meaning of FLSA, 29 U.S.C. § 203( ), and "engaged in commerce"

within the meaning ofFLSA,29 U.S.C. § 203(s)(1), 206, and 207.


                                        13.


      Defendant Hwashin is subject to the requirements ofthe FLSA,29 U.S.C. §

201, et seq.

                                        14.

      At all times relevant to this action, Defendant Hwashin oversaw and had the

responsibility for maintaining employment records of Plaintiff.

                                        15.

      At all times relevant to this action, Defendant Park oversaw and had the

responsibility for maintaining employment records ofPlaintiff.

                                   Jurisdiction

                                        16.

                                    Page 4 of 11
      Case 2:19-cv-01073-MHT-SMD Document 1 Filed 12/23/19 Page 5 of 11




      Jurisdiction over this action is conferred on this Court by section 216(b) of

the FLSA,29 U.S.C. §216(b)as well as 28 U.S.C. §1331.

                                       Venue

                                         17.

      Venue is proper in the Middle District of Alabama in that Defendants

Hwashin and/or Defendant Park is a resident Butler County, Alabama, which is

within this judicial District.

                                        Facts

                                         18.

      Defendant Hwashin is an automobile chassis and body components

manufacturer. According to its website, www.Hwashin-usa.com, Hwashin has

been playing an important role in the Korean automobile components

manufacturing industry by developing new technology based on its high quality

products, services, and creative research is heading to the global market with its

competitiveness through the state-of-the-art informatization system constructed

with its young challenge spirit and outstanding technical skills.


                                         19.

      From October 23, 2018 to June 22, 2019,Plaintiff was employed by

Hwashin.

                                     Page 5 of 11
     Case 2:19-cv-01073-MHT-SMD Document 1 Filed 12/23/19 Page 6 of 11




                                            20.

      During relevant time hereto, Defendant Park was the president or the

highest-ranked officer of Defendant Hwashin.

                                            21.

      Throughout Plaintiffs employment with Hwashin, Plaintiff was employed

as a factory worker.

                                            22.

      Plaintiffs primary duties included work involving repetitive operations with

his hands, physical skill and energy.

                                            23.


      Plaintiffs prirnary duties did not include works requiring exercise of

discretion and judgment.

                                            24.

      Plaintiff never had an authority to hire or fire other employees.

                                            25.


      Plaintiff s suggestion or recommendation as to the hiring, firing,

advancement, promotion or any other change of status of other employees never be

given particular weight.

                                        Page 6 of 11
     Case 2:19-cv-01073-MHT-SMD Document 1 Filed 12/23/19 Page 7 of 11




                                         26.


      Any knowledge Plaintiff was required to have in performing his primary is

not customarily acquired by a prolonged course of specialized intellectual

instruction.

                                         27.

      At all times relevant to this action, Plaintiff was non-exempt from the

overtime pay requirements as afforded by the FLSA,29 U.S.C. §§ 201 et seq.

                                         28.

      Throughout Plaintiffs employment with Hwashin, Plaintiff was a salaried

employee,

                                         29.

      Plaintiff s regular salary was intended to compensate five(5)days of work

in a work week.

                                         30.

      During the relevant time hereto, Plaintiff regularly worked more than forty

(40) hours in a work week.

                                         31.

      Hwashin failed to provide Plaintiff with one and one-half times his regular

rate of pay for his work in excess of forty hours in a work week.

                                     Page 7 of 11
        Case 2:19-cv-01073-MHT-SMD Document 1 Filed 12/23/19 Page 8 of 11




                                          32.

        Hwashin often required Plaintiff work on weekends, and in such event,

Defendants paid Plaintiff, in addition to his regular salary, $10.00 per hour, and

labeled such compensation "Special Pay."

                                          33.

        Plaintiffs annual salary was $30,000, and his regular hourly rate was greater

than $10.00.

                                          34.

        Defendants'"Special Pay" compensation scheme violates requirements of

FLSA because Defendants failed to pay one and one-halftimes Plaintiffs regular

rate.

                               CLAIM FOR RELIEF

               Violation of FAIR LABOR STANDARD ACT(FLSA)

                                          35.

    Plaintiff re-alleges and incorporates by reference each of the foregoing

paragraphs of its complaint as if set forth fully herein.


                                          36.


    Plaintiff was regularly compelled and scheduled to work more than forty hours

in a work week.
                                      Page 8 of 11
     Case 2:19-cv-01073-MHT-SMD Document 1 Filed 12/23/19 Page 9 of 11




                                         37.

      The Defendants were required in accordance with the FLSA to pay Plaintiff

one and one-half times his regular hourly rate of pay for their overtime work.

                                         38.

      Hwashin failed to pay Plaintiff one and one-half times his regular rate of pay

for each hour worked over forty (40)hours in a work week.

                                         39.

      The Defendants' unlawful acts, omissions, and practices conceming the

terms, conditions, and provisions of Plaintiffs employment violate the FLSA.

                                         40.

      As a result of Defendants' unlawful acts, omissions, and practices, Plaintiff

suffered a loss of wages for an amount to be determined at trial.

                                         41.

      Defendants,jointly and severally, owe the Plaintiff overtime pay for his

work performed but not compensated in an amount to be determined, plus

liquidated damages in an equal amount pursuant to 29 U.S.C. §216(b).

                                        42.



                                     Page 9 of 11
     Case 2:19-cv-01073-MHT-SMD Document 1 Filed 12/23/19 Page 10 of 11




      Pursuant to Section 216(b)ofthe FLSA,Defendants owe Plaintiffjointly

and severally, for reasonable attorney fees.

                                 Collective Action

                                        43.

      This action is collectively brought pursuant to the FLSA,29 U.S.C. §201 et

seq. and specifically the collection action provision ofthe Act found at §216(b), for

appropriate legal relief and to remedy violations ofthe wage provisions ofthe

FLSA by Hwashin which has deprived the Plaintiff, as well as other similarly

situated Hwashin's employees, oftheir lawful wages.

                                        44.

      This case is brought on behalf of only those current and former salaried

employees who were requested to work on weekends and received "Special Pay"

from Hwashin. The similarly situated employees are uniformly classified by

Defendant as "Exempt" employees not entitled to overtime pay for hours worked

over forty(40)in a work week. Plaintiff, and other similarly situated employees,

typically worked greater than forty hours each week.

      WHEREFORE,Plaintiff demands relief as follows:

      1. Instruct the Clerk of Court to issue the Summons that are attached herein;

      2. An order finding that Defendants violated sections 216(b)ofthe FLSA;

                                    Page 10 of 11
Case 2:19-cv-01073-MHT-SMD Document 1 Filed 12/23/19 Page 11 of 11




 3. Judgment in favor of Plaintiff against Defendants,jointly and severally,

    for unpaid overtime compensation together with liquidated damages;

 4. Pursuant to Section 216(b) ofthe FLSA,judgment in favor of Plaintiff

    against Defendants,jointly and severally, for reasonable attorney fees;

 5. Judgment in favor of Plaintiff against Defendants, jointly and severally,

    for all taxable and non-taxable costs;

 6. Pursuant to the Seventh Amendment to the United States Constitution

    and Rule 38, F.R. Civ. P,TRIAL BY JURY on all claims on which a

    jury is available;

 7. Grant certification and permit Plaintiff to proceed to trial as a collective

    action; AND

 8. Such other, further and different relief as this Court deems appropriate.



    This 14th day of December, 2019.

                                                Brian Kim,PC

                                                By:/s/
                                                Brian G Kim
                                                Alabama Bar No. 1288R67G
1815 Satellite Blvd. #403
Duluth, GA 30097
Telephone: 678.878.4200
Facsimile: 404.878.4208
E-Mail: brian@briankimpc.com
                                Page 11 of 11
